        Case 1:18-cv-01638-EGS Document 22-1 Filed 01/31/19 Page 1 of 5




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

RINAT AKHMETSHIN,

                              Plaintiff,                         Case No. 18-01638 (EGS)

       v.                                                        DECLARATION

WILLIAM BROWDER,
                              Defendant.



            DECLARATION OF MICHAEL TREMONTE IN OPPOSITION TO
             DEFENDANT WILLIAM BROWDER’S MOTION TO DISMISS

       I, Michael Tremonte, declare as follows:

       1.      I am a partner of the law firm Sher Tremonte LLP and counsel of record for Rinat

Akhmetshin in the above-captioned action. I was duly admitted pro hac vice in this matter on

July 17, 2018, pursuant to Local Civil Rule 83.2(d).

       2.      Attached hereto as Exhibit A are excerpts from a true and accurate copy of the

transcript of Rinat Akhmetshin’s interview before the Senate Judiciary Committee of the United

States Senate on November 14, 2017, which was downloaded from the Senate Judiciary

Committee’s website at https://www.judiciary.senate.gov/imo/media/doc/Akhmetshin%20

Transcript_redacted.pdf.

       3.      Attached hereto as Exhibit B are excerpts from a true and accurate copy of Bill

Browder, Red Notice (2015).

       4.      Attached hereto as Exhibit C is a true and accurate copy of a screenshot of a

Tweet posted by Defendant William Browder (@Billbrowder) on March 25, 2018, which is

accessible at https://twitter.com/Billbrowder/status/978020508309557251.




                                                  1
        Case 1:18-cv-01638-EGS Document 22-1 Filed 01/31/19 Page 2 of 5




       5.      Attached hereto on a CD as Exhibit D is a true and accurate copy of a video

published by the Aspen Institute on July 27, 2018, at https://www.youtube.com/

watch?v=MUGfrL9GyCM.

       6.      Attached hereto on a CD as Exhibit E is a true and accurate copy of a video

published by the Hudson Institute on June 3, 2015, at https://www.youtube.com/

watch?v=Y46RnEgU5Ck.

       7.      Attached hereto on a CD as Exhibit F is a true and accurate copy of a video

published by the Aspen Institute on May 11, 2015, at https://www.youtube.com/

watch?v=MZAtHN6tfBU.

       8.      Attached hereto as Exhibit G is a true and accurate copy of an article published

by The New Republic on November 16, 2012, at https://newrepublic.com/article/110241/bill-

browders-magnitsky-act-avenges-lawyers-death-russia. The article describes Defendant William

Browder’s presence at the Hay-Adams hotel in Washington, D.C.

       9.      Attached hereto as Exhibit H is a true and accurate copy of an article published

by BBC News on December 10, 2013, at https://www.bbc.com/news/magazine-25190975. The

article describes Defendant William Browder’s sitting for an interview at a “Washington hotel.”

       10.     Attached hereto as Exhibit I is a true and accurate copy of a website available at

https://www.ned.org/events/the-struggle-for-russias-future-a-symposium-honoring-the-memory-

of-boris-nemtsov/. The website describes Defendant William Browder’s participation in a panel

discussion entitled “The Struggle for Russia’s Future” on April 30, 2015, at the National

Endowment for Democracy in Washington, D.C.

       11.     Attached hereto as Exhibit J is a true and accurate copy of an interview of

Defendant William Browder published by The American Interest on June 16, 2016, at




                                                2
        Case 1:18-cv-01638-EGS Document 22-1 Filed 01/31/19 Page 3 of 5




https://www.the-american-interest.com/2016/06/16/russias-plot-to-smear-magnitsky. The

publication depicts Browder standing in front of a government building in Washington, D.C.

       12.     Attached hereto on a CD as Exhibit K is a true and accurate copy of a video

interview posted by Fox News on July 26, 2017, at https://video.foxnews.com/v/

5522719328001. Upon information and belief, Defendant William Browder sat in Washington,

D.C. for this interview because he is seated in front of the U.S. Capitol Building.

       13.     Attached hereto on a CD as Exhibit L is a true and accurate copy of a video

interview posted by CNBC on July 27, 2017, at https://www.cnbc.com/2017/07/27/trump-has-

no-choice-but-to-accept-sanctions-against-russia-bill-browder.html. Upon information and

belief, Defendant William Browder sat in Washington, D.C. for this interview because he is

seated in front of the U.S. Capitol Building with the caption “Live Washington” above the frame.

       14.     Attached hereto as Exhibit M is a true and accurate copy of a screenshot of a

Tweet posted by Defendant William Browder (@Billbrowder) on July 29, 2017, which is

accessible at https://twitter.com/Billbrowder/status/891357598343196672.

       15.     Attached hereto on a CD as Exhibit N is a true and accurate copy of a video

interview posted by CSPAN on April 27, 2018, at https://www.c-span.org/video/?444692-

3/washington-journal-william-browder-discusses-us-russia-relations.

       16.     Attached hereto on a CD as Exhibit O is a true and accurate copy of a video

interview posted by MSNBC on July 16, 2018, at https://www.youtube.com/

watch?v=P1S2F5ZUgn4. Upon information and belief, Defendant William Browder sat in

Washington, D.C. for this interview because he is seated in front of a “Kasie DC” backdrop,

which indicates that he was seated in the Kasie DC studio, and the interviewer did not indicate

that Browder was participating remotely from another location.




                                                 3
        Case 1:18-cv-01638-EGS Document 22-1 Filed 01/31/19 Page 4 of 5




       17.     Attached hereto on a CD as Exhibit P is a true and accurate copy of a video

interview posted by MSNBC on July 23, 2018, at https://www.youtube.com/watch

?v=aEK89NmcDQU. Upon information and belief, Defendant William Browder sat in

Washington, D.C. for this interview because he is seated in front of a “Kasie DC” backdrop,

which indicates that he was seated in the Kasie DC studio, and the interviewer did not indicate

that Browder was participating remotely from another location.

       18.     Attached hereto on a CD as Exhibit Q is a true and accurate copy of a video

interview posted by MSNBC on August 27, 2018, at http://www.msnbc.com/ali-

velshi/watch/russian-dissident-on-mccain-he-was-never-an-enemy-to-russia-or-its-people-

1307466819836.

       19.     Attached hereto as Exhibit R is a true and accurate copy of an interview of

Defendant William Browder published by The American Interest on November 5, 2018, at

https://www.the-american-interest.com/2018/11/05/going-after-the-enablers/.

       20.     Attached hereto as Exhibits S and T are letters from the Washington, D.C. office

of Kobre & Kim LLP, on behalf of Defendant William Browder, to NBC Universal dated April

27, 2016 and May 4, 2016, respectively. NBC Universal provided copies of these letters to

Plaintiff Rinat Akhmetshin in May 2016. Akhmetshin, in turn, provided copies of these letters to

Congressman Dana Rohrabacher, who then referenced Browder’s threat to sue NBC Universal at

a Markup before the House Committee on Foreign Affairs on May 18, 2016. Attached hereto as

Exhibit U are excerpts from the transcript of the Markup, which is available in full at

https://docs.house.gov/meetings/FA/FA00/20160518/104944/HMKP-114-FA00-Transcript-

20160518.pdf. Representative Rohrabacher stated, in relevant part: “So let me just note that also

Mr. Browder has, from what we are told, and there is evidence that indicates, that he has




                                                4
        Case 1:18-cv-01638-EGS Document 22-1 Filed 01/31/19 Page 5 of 5




threatened to sue NBC for a documentary that says something else than what he would like

presented about this Magnitsky case.” Ex. U at 81.

       21.     Attached hereto as Exhibit V is a true and accurate copy of an article published

by Foreign Policy on June 10, 2016, at https://foreignpolicy.com/2016/06/10/millionaire-tries-to-

shut-down-screening-of-documentary-claiming-to-tell-the-true-story-of-russias-missing-230-

million-putin-sergei-magnitsky-bill-browder/.

       22.     Attached hereto as Exhibit W is a true and accurate copy of a photograph

published by the Daily Mail on February 7, 2015, at https://www.dailymail.co.uk/news/article-

2943966/Putin-s-vengeance-Murder-corruption-dead-man-trial-one-man-rose-Russia-s-wanted-

list-daring-stand-country-s-president.html.

       23.     Attached hereto as Exhibit X is a true and correct copy of an article published by

Hollywood on the Potomac at https://hollywoodonthepotomac.com/?p=40473. Page six includes

a photograph of Defendant William Browder in Washington, D.C.

       24.     Attached hereto as Exhibit Y is a true and accurate copy of a screenshot from an

article published by Newsweek on November 19, 2018, at https://www.newsweek.com/russia-

american-bill-browder-poisoning-lawyer-putin-1221857. The article contains a photograph of

Defendant William Browder, which is captioned: “William ‘Bill’ Browder, a hedge fund

manager and human rights activist, arrives at the Washington National Cathedral for the funeral

service for the late Senator John McCain, in Washington, D.C., on September 1.”

       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.

Executed on January 31, 2018.

                                                     /s/ Michael Tremonte
                                                     Michael Tremonte



                                                5
